Citation Nr: 0813950	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  97-13 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increase rating for lumbar 
paravertebral myositis, currently evaluated as 10 percent 
disabling.

3.  Whether a January 1994 Notice of Disagreement (NOD) to a 
November 1993 rating decision is sufficient to initiate an 
appeal to the denials of service connection for discogenic 
disease, an increased rating for a right knee disorder, as 
well as the ratings assigned in that decision for a left knee 
disorder and lumbar paravertebral fibromyositis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
discogenic disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The veteran served on active duty from March 1977 to October 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from adverse decisions promulgated in February 1998 
and July 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Commonwealth of Puerto 
Rico.  By a February 1998 rating decision, the RO denied 
ratings in excess of 10 percent for the veteran's service-
connected left knee and lumbar paravertebral myositis, and 
found that new and material evidence had not been received to 
reopen the claim of service connection for discogenic 
disease.  Thereafter, in July 1998, the RO informed the 
veteran that he had not filed a valid NOD regarding the 
November 1993 rating decision's denial of service connection 
for discogenic disease, the initial ratings assigned for the 
left knee and lumbar paravertebral myositis, and an increased 
rating for a right knee disorder.

The veteran provided testimony at a hearing before personnel 
at the RO in January 2007.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

In November 2003, the Board remanded this case for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been completed.  Thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that when this case was previously before it 
in November 2003, the veteran also had a claim for a rating 
in excess of 30 percent for the service-connected right knee 
disorder.  However, the veteran withdrew that claim from 
appeal in January 2007.  See 38 CFR § 20.204.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the new and material 
evidence discogenic disease claim.  Accordingly, the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional information is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran has consistently 
complained of pain in both the left knee and the low back.

3.  The veteran's left knee arthritis has not resulted in 
flexion limited to 60 degrees or less, nor extension limited 
to 5 degrees or more.

4.  The competent medical evidence does not show the veteran 
has recurrent instability and/or subluxation of the left 
knee.

5.  The competent medical evidence indicates the veteran has 
moderate limitation of motion of the lumbar spine, to include 
forward flexion less than 60 degrees but more than 30 
degrees, but only from November 8, 1999.

6.  The competent medical evidence does not show severe 
limitation of motion nor forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.

7.  The veteran's service-connected lumbar paravertebral 
myositis is not manifested by severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

8.  The veteran's January 1994 NOD only addressed the 
November 1993 rating decision's denial of service connection 
for a nervous condition.  

9.  No other document in the claims folder constitutes a 
timely NOD, as defined by VA regulations, to the issues 
addressed in the November 1993 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee arthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Codes 5003, 5010, 5260, 5261) (2007).

2.  The criteria for a rating of no more than 20 percent for 
the veteran's service-connected lumbar paravertebral myositis 
are met from November 8, 1999.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 
(2002).

3.  Inasmuch as a timely NOD was not submitted to the 
November 1993 rating decision's denials of service connection 
for discogenic disease, an increased rating for a right knee 
disorder, as well as the ratings assigned in that decision 
for a left knee disorder and lumbar paravertebral 
fibromyositis, these benefits sought on appeal are denied.  
38 U.S.C.A. § 7105 (West 1991 and 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (1993 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004). However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of the appellate claims by the RO in 1998, it was impossible 
to provide notice of the VCAA before the initial adjudication 
in this case.  VA's General Counsel has held that the failure 
to do so under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the veteran was sent 
VCAA-compliant notification by letters dated in April 2002, 
November 2005, and March 2006, followed by readjudication of 
the claims by Supplemental Statements of the Case (SSOCs) 
beginning in April 2002.  Taken together, these letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims decided herein, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board notes 
that the VCAA letters described above satisfy elements (1) 
and (3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the June 1998 Statement of the Case (SOC), as 
well as SSOCs promulgated in September 1998, April 2002, and 
October 2006.  The Board also notes that the veteran has 
actively participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal decided herein are in the 
claims folder.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  He has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the January 2007 RO hearing.  Moreover, he was 
accorded VA medical examinations regarding this case in 
October 1997 and November 1999.  The record reflects that an 
additional examination was scheduled for September 2006, that 
he reported for this examination, but declined to continue 
when he learned it did not involve a full body evaluation.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.); see 
also 38 C.F.R. § 3.326(a) (Individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
Board acknowledges that the veteran has complained of pain in 
both his left knee and low back.  Nevertheless, as detailed 
below, the Board finds that this pain does not result in 
additional impairment of either service-connected disability 
so as to warrant increased ratings.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).



A.  Left Knee Arthritis

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of extension of 
the leg.  When there is limitation of extension of the leg to 
5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Further, VA's Office of General Counsel held in VAOPGCPREC 9-
2004 that separate ratings under Diagnostic Codes 5260 and 
5261 may be assigned for disability of the same joint.  (The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board. 38 U.S.C.A. § 7104.)

The Board has already acknowledged the veteran's complaints 
of knee pain in this case.  As such, he is entitled to the 
current 10 percent rating pursuant to the provisions of 
Diagnostic Codes 5003 and 5010.  However, a thorough review 
of the competent medical evidence does not reflect he has 
limitation of flexion and/or extension so as to warrant a 
rating in excess of 10 percent.  For example, the October 
1997 VA medical examination found that passive and active 
range of motion of both knees, including movement against 
gravity and against strong resistance, showed flexion to 140 
degrees and extension to zero degrees.  Moreover, the 
examiner stated that there was no painful motion, no edema, 
no effusion, no instability, and no weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
both knees.  The subsequent November 1999 VA medical 
examination found the left knee to have flexion to 130 
degrees, and extension to zero degrees.  In addition, 
treatment records dated in December 2000 noted on 
musculoskeletal evaluation that range of motion was intact.  
Although subsequent treatment records do note complaints of 
knee pain and altered/decreased range of motion, they do not 
contain specific range of motion findings by which it is 
factually ascertainable that a rating in excess of 10 percent 
is warranted under either Diagnostic Code 5260 or 5261.  As 
already noted, the veteran chose not to continue with his 
September 2006 VA medical examination.  Moreover, the Board 
notes that various treatment records dated in 2005 and 2006 
note a normal gait on musculoskeletal evaluation.

For these reasons, the Board finds that the competent medical 
evidence does not reflect the veteran's service-connected 
left knee arthritis has resulted in limitation of extension 
and/or flexion during any portion of the appeal period so as 
to warrant a rating in excess of 10 percent, to include 
separate evaluations pursuant to VAOPGCPREC 9-2004.  In fact, 
the competent medical evidence does not show the veteran's 
left knee arthritis has resulted in flexion limited to 60 
degrees or less, or extension limited to 5 degrees or more.  
As such, he does not satisfy the criteria for a compensable 
rating under either Diagnostic Code 5260 or 5261.

In addition to the foregoing, the Board notes that General 
Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that 
when a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

In this case, the October 1997 and November 1999 VA medical 
examinations specifically found that there were no episodes 
of dislocation or recurrent subluxation.  Although subsequent 
treatment records dated in January 2004 note complaints of 
"giving away" symptoms, there does not appear to be any 
competent medical finding of either instability or 
subluxation.  Therefore, a separate rating under Diagnostic 
Code 5257 is not warranted during any portion of the appeal 
period.

B.  Lumbar Paravertebral Myositis

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Initially, the Board reiterates that service connection has 
been denied for discogenic disease.  Therefore, neither 
former Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome nor the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is for application in the instant case.  However, the Board 
is precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Thus, in the absence of competent medical 
evidence to the contrary, all low back symptomatology, to 
include pain and limitation of motion, is to be attributed to 
the service-connected lumbar paravertebral myositis in the 
absence of competent medical evidence to the contrary.

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

With respect to range of motion, the Board observes that the 
October 1997 VA medical examination found that the veteran 
had a full and complete range of motion of the lumbar spine, 
with no painful motion.  Further, in a February 1998 
addendum, the examiner stated that the lumbar paravertebral 
myositis was asymptomatic.  However, the subsequent November 
1999 VA medical examination showed forward flexion limited to 
50 degrees, backward extension to 15 degrees, lateral flexion 
to 40 degrees, and rotations to 35 degrees.  Although the VA 
examiner noted that it was observed that while lacing and 
unlacing his shoes the veteran had more range of motion than 
the one actually measured functional and with a pain-free 
expression face, the Board cannot ignore the fact that the 
specific results noted indicate moderate limitation of 
forward flexion and backward extension when compared to what 
is now recognized by VA as the normal range of motion of the 
spine.  Moreover, unlike the October 1997 VA examination, 
there does not appear to be any competent medical finding 
which allows it to differentiate the symptomatology from the 
service-connected lumbar paravertebral myositis and the 
nonservice-connected discogenic disease.  See Mittleider, 
supra.  Consequently, it appears that the veteran is entitled 
to a rating of 20 percent under Diagnostic Code 5292 from 
November 8, 1999, the date of examination.  This finding is 
further supported by the fact that the November 1999 VA 
medical examination showed forward flexion limited to less 
than 60 degrees but more than 30 degrees, which also warrants 
a 20 percent rating under the current General Rating Formula 
for Diseases and Injuries of the Spine.  In addition, the 
Board reiterates that the law mandates resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant (38 C.F.R. § 4.3), and that where there is a 
question as to which of two evaluations applies, assigning 
the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating 
(38 C.F.R. § 4.7).

The Board finds, however, that the veteran is not entitled to 
a rating in excess of 20 percent based upon limitation of 
motion.  Simply put, the competent medical evidence does not 
show severe limitation of motion nor forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  No such 
findings were indicated on either the October 1997 or 
November 1999 VA medical examination.  As with the left knee 
claim, subsequent treatment records note complaints of back 
pain, but do not include any specific numerical findings by 
which it can be factually ascertained that a higher rating is 
warranted.  Consequently, a rating in excess of 20 percent is 
not warranted based upon limitation of motion.

In regard to former Diagnostic Code 5295, the Board finds 
that nothing in the competent medical evidence indicates the 
veteran's service-connected lumbar paravertebral myositis is 
manifested by severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  The Board 
also wishes to note that both the October 1997 and November 
1999 VA medical examinations found no postural abnormalities 
or fixed deformities of the lumbar spine, no muscle spasm, no 
muscle atrophy, and normal muscle strength.  None of the 
subsequent treatment records otherwise indicate such 
impairment.  Accordingly, a rating in excess of 20 percent is 
not warranted under this Code.

Finally, the Board observes that nothing in the competent 
medical evidence indicates that the veteran has ever been 
diagnosed with ankylosis of the lumbar spine.  Consequently, 
he is not entitled to a higher rating on this basis under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

For these reasons, the Board finds that the veteran is 
entitled to a rating of no more than 20 percent for his 
service-connected lumbar paravertebral myositis, and only 
from November 8, 1999.

II.  Notice of Disagreement

Initially, the Board wishes to note that the legal criteria 
regarding the requirements for appellate review, to include 
the regulatory definition of what constitutes a valid NOD, is 
the same currently (i.e., the 2007 version of the Code of 
Federal Regulations) as what was in effect at the time of the 
November 1993 rating decision (i.e., the 1992 version of the 
Code of Federal Regulations).

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
NOD and completed by a substantive appeal after a statement 
of the case has been furnished.  38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
the RO mails notice of the determination to him or her.  
Otherwise, the determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the notice of disagreement must be 
in terms which can reasonably be construed as disagreement 
with that determination and a desire for appellate review.  
If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the NOD must 
make that clear.  38 C.F.R. § 20.201.

In this case, the November 1993 rating decision continued a 
30 percent evaluation for the veteran's service-connected 
right knee disorder; denied service connection for a nervous 
condition and discogenic disease; and established service 
connection for a left knee disorder and lumbar paravertebral 
fibroymyositis, assigning initial evaluations of 10 percent 
for both disabilities effective February 23, 1993.  The 
veteran was informed of this decision by correspondence dated 
December 22, 1993.

The record clearly reflects a NOD was received by VA from the 
veteran in January 1994.  In that NOD, he explicitly states 
that he disagreed with the decision on VA letter dated 
December 22, 1993.  However, the only issue he discussed in 
that NOD was the claim of service connection for a nervous 
condition.  Consequently, in accord with the provisions of 
38 C.F.R. § 20.201, the Board finds that this document only 
constitutes a valid NOD with respect to that claim and not to 
any of the other issues adjudicated by the November 1993 
rating decision.  

The Board further finds that no other document in the 
evidence assembled for appellate review constitutes a timely 
NOD with respect to the issues adjudicated by the November 
1993 rating decision.  This finding is further supported by 
the fact that the veteran made no reference to any issue 
adjudicated by that decision except the nervous condition 
claim following receipt of the March 1994 SOC, to include his 
April 1994 Substantive Appeal and November 1994 RO hearing.

For these reasons, the Board finds that no appeal was 
initiated to the November 1993 rating decision except for the 
denial of service connection for a nervous condition.  
Therefore, the benefit sought on appeal with respect to this 
claim is denied.


ORDER

Entitlement to an increased rating for arthritis of the left 
knee, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating of 20 percent for lumbar 
paravertebral myositis is granted only from November 8, 1999, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Inasmuch as a timely NOD was not submitted to the November 
1993 rating decision's denials of service connection for 
discogenic disease, an increased rating for a right knee 
disorder, as well as the ratings assigned in that decision 
for a left knee disorder and lumbar paravertebral 
fibromyositis, the benefit sought on appeal is denied.  


REMAND

The Board has already acknowledged that the RO sent multiple 
VCAA notification letters to the veteran in this case.  
However, as detailed below, case law has since been 
promulgated which mandated specific information that must be 
provided to claimants regarding new and material evidence 
claims

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court, 
addressed the question of whether VA adequately fulfilled the 
duty to notify under 38 U.S.C. § 5103(a) with respect to the 
appellant's claim to reopen.  The Court held that adequate 
VCAA notice requires that VA inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the Board notes that while an October 1997 
letter to the veteran informed him of the necessity of 
submitting new and material evidence to reopen his claim, 
none of the subsequent VCAA notification letters appears to 
provide the information mandated by the Court's holding in 
Kent, supra.  Moreover, it is not clear from the veteran's 
statements and hearing testimony that he is otherwise aware 
of this information.  Consequently, a remand is required to 
ensure he receives adequate notification.

In providing the requisite information to the veteran, the 
Board notes that the legal standard for "new and material 
evidence" as detailed in 38 C.F.R. § 3.156(a), was amended 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).  However, the 
veteran's application to reopen was received in 1996, and, as 
such, the version of 38 C.F.R. § 3.156(a) effective prior to 
August 29, 2001, is applicable to this case.  Although the 
notification sent to the veteran on remand should include 
that information, the Board wishes to note that, for the 
purposes of this case, "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the evidence and 
information that is necessary to reopen 
the previously denied claim of service 
connection for discogenic disease, as 
outlined by the Court's holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
information provided to the veteran 
should be consistent with the standard 
for "new and material evidence" in 
effect for claims filed prior to August 
29, 2001.

2.  After completing any additional 
development deemed necessary, please 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this remand is to afford the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


